Case 2:85-cv-04544-DMG-AGR Document 796 Filed 05/21/20 Page 1 of 27 Page ID
                                #:37604


  1   CENTER FOR HUMAN RIGHTS &
  2   CONSTITUTIONAL LAW
      Peter A. Schey (Cal. Bar No. 58232)
  3   Carlos Holguín (Cal. Bar No. 90754)
  4   256 South Occidental Boulevard
      Los Angeles, CA 90057
  5   Telephone: (213) 388-8693
  6   Facsimile: (213) 386-9484
      Email:pschey@centerforhumanrights.org
  7         crholguin@centerforhumanrights.org
  8
  9   Listing continues on next page
10    Attorneys for Plaintiffs
11
12                          UNITED STATES DISTRICT COURT
13                        CENTRAL DISTRICT OF CALIFORNIA
14
                                       WESTERN DIVISION
15
16    JENNY LISETTE FLORES, et al.,             Case No. CV 85-4544-DMG-AGRx
                                               PLAINTIFFS’ RESPONSE TO
17                   Plaintiffs,               DEFENDANTS’ NOTICE OF
18          v.                                 FILING OF ICE JUVENILE
                                               COORDINATOR REPORT
19    WILLIAM BARR, Attorney General of the
      United States, et al.,
20
                     Defendants.                 Hearing: May 22, 2020
21                                               Time: 11:00 a.m.
22
                                                 [HON. DOLLY M. GEE]
23
24
25
26
27
28
                                                         PLAINTIFFS’ REPLY TO DEFENDANTS’ SUPPLEMENTAL
                                                      OPPOSITION TO ORDER TO SHOW CAUSE RE PRELIMINARY
                                                                                           INJUNCTION
                                                                                CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 796 Filed 05/21/20 Page 2 of 27 Page ID
                                #:37605


  1
  2   UNIVERSITY OF CALIFORNIA DAVIS
  3   SCHOOL OF LAW
      Immigration Law Clinic
  4   Holly S. Cooper (197626)
  5   Daisy O. Felt (CA 307958)
      One Shields Avenue, TB 30
  6   Davis, CA 95616
  7   Telephone: (530) 754-4833
      Email: hscooper@ucdavis.edu
  8
  9   NATIONAL CENTER FOR YOUTH LAW
      Leecia Welch (208741)
10    Neha Desai (CAL. RLSA NO. 803161)
11    Poonam Juneja (300848)
      Freya Pitts (295878)
12    1212 Broadway, Suite 600
13    Oakland, CA 94612
      Telephone: (510) 835-8098
14    Email: lwelch@youthlaw.org
15           ndesai@youthlaw.org
              pjuneja@youthlaw.org
16           fpitts@youthlaw.org
17
      USF SCHOOL OF LAW IMMIGRATION CLINIC
18     Bill Ong Hing (Cal. Bar No. 61513)
19     2130 Fulton Street
       San Francisco, CA 94117-1080
20     Telephone: (415) 422-4475
21     Email: bhing@usfca.edu
22    LA RAZA CENTRO LEGAL, INC.
23    Stephen Rosenbaum (Cal. Bar No. 98634)
      474 Valencia Street, #295
24    San Francisco, CA 94103
25    Telephone: (415) 575-3500
26
27
28

                                                     PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                         - ii -                            COORDINATOR REPORTS
                                                                          CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 796 Filed 05/21/20 Page 3 of 27 Page ID
                                #:37606


  1   THE LAW FOUNDATION OF SILICON VALLEY
  2   LEGAL ADVOCATES FOR CHILDREN AND YOUTH
      Jennifer Kelleher Cloyd (Cal. Bar No. 197348)
  3   Katherine H. Manning (Cal. Bar No. 229233)
  4   Annette Kirkham (Cal. Bar No. 217958)
      4 North Second Street, Suite 1300
  5   San Jose, CA 95113
  6   Telephone: (408) 280-2437
      Email: kate.manning@lawfoundation.org
  7
  8
      Of counsel:
  9
10    ALDEA - THE PEOPLE’S JUSTICE CENTER
      Bridget Cambria
11    532 Walnut Street
12    Reading, PA 19601
      Phone: (484) 877-8002
13    Fax: (484) 926-2032
14    Email: bridget.cambria@cambriaklinelaw.com
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          iii        PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                           COORDINATOR REPORTS
                                                                          CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 796 Filed 05/21/20 Page 4 of 27 Page ID
                                #:37607


  1                                             TABLE OF CONTENTS
  2
  3   I.        INTRODUCTION ........................................................................................... 1
  4
  5   II. ICE CONTINUES TO FAIL TO MEET THE AGREEMENT’S SAFE AND
      SANITARY REQUIREMENTS IN LIGHT OF THE COVID-19 PANDEMIC. .... 5
  6
  7   III. ICE FAILS TO PROMPTLY RELEASE CHILDREN WITHOUT
      UNNECESSARY DELAY AND ITS WAIVERS WERE ILLEGALLY AND
  8   IMPROPERLY SECURED................................................................................... 15

  9        A.      FAMILY REUNIFICATION CENTERS (FRCS) .................................................. 16
10         B.      JUVENILE DETENTION CENTERS .................................................................. 20
11    V.        CONCLUSION ............................................................................................. 22
12
13    ///
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                iv                 PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                                         COORDINATOR REPORTS
                                                                                                        CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 796 Filed 05/21/20 Page 5 of 27 Page ID
                                #:37608


  1
      I.    INTRODUCTION
  2
  3         The gravamen of Plaintiffs’ application for temporary relief in this matter
  4   was relatively simple: confining children in congregate facilities during the
  5   worsening COVID-19 public health emergency is presumptively unsafe and
  6   unreasonable. As this Court has twice found, “[T]he medical consensus is that any
  7   form of congregate care puts a child in custody at higher risk of infection … Any
  8   unnecessary delay in releasing a minor is, under normal circumstances, a violation
  9   of the FSA, but the current pandemic makes the Agreement’s promise to protect
10    and expeditiously release minors even more critical to their safety.” Order, April
11    10, 2020 (Doc. #768) at 4 (citing Order, March 28, 2020 (Doc. #740)).
12          Prior to the April 24, 2020, hearing, Plaintiffs continued to argue that ICE
13    had failed to keep Class Members “in facilities that are safe and sanitary and that
14    are consistent with [its] concern for the particular vulnerability of minors.” See Pls.’
15    Second Reply at 10 [Doc. # 774], quoting Agreement at ¶ 12 [Doc. # 101].
16    Plaintiffs also contended that ICE failed to comply with its obligations under the
17    FSA to “release a minor from its custody without unnecessary delay” and “make
18    and record the prompt and continuous efforts on [their] part toward family
19    reunification and the release of the minor.” Pls.’ Second Reply at 15, 20, quoting
20    Agreement at ¶¶ 14, 18. In addition, Plaintiffs argued that ICE violated its
21    obligation to detain minors in the least restrictive setting, as set forth in the FSA.
22    Pls.’ Second Reply at 8, n.5, citing Agreement at ¶¶ 11, 23. The Court granted in
23    part and denied in part Plaintiffs’request for enforcement of the FSA. Order re
24    Plaintiffs’ Motion to Enforce at 3 (“April 24, 2020 Order”) [Doc.# 784.]
25          Regarding conditions in ICE’s Family Residential Centers (“FRCs”), the
26    Court found “Plaintiffs have raised significant concerns by a preponderance of the
27    evidence about each FRC’s ability to provide safe and sanitary conditions ... ICE’s
28

                                                                PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                -1-                                   COORDINATOR REPORTS
                                                                                     CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 796 Filed 05/21/20 Page 6 of 27 Page ID
                                #:37609


  1   uneven compliance with Paragraph 12 and Exhibit 1 of the FSA warrants continued

  2   heightened monitoring.” April 24, 2020 Order at 6.

  3         Plaintiffs also argued that ICE unnecessarily delays Class Members’ release

  4   by failing to make individualized release decisions, in violation of Paragraph 14 of

  5   the FSA, and also fails to record efforts undertaken, in violation of Paragraph 18.
  6   April 24, 2020 Order at 14. The Court found that “Defendants have … failed to
  7   demonstrate actual individualized evaluations of flight risk, or refusals of parents to
  8   waive their right to remain detained with their children, or other explanations for
  9   prolonged detention of Class Members awaiting IJ or USCIS determinations.” Id. at
10    15. Because ICE did not submit evidence of individualized release assessments for
11    Class Members awaiting asylum decisions, “much less evidence that ICE makes
12    and records individual assessments in a prompt and continuous manner,” the Court
13    found ICE in violation of the FSA’s Paragraph 18 (as well as the Court’s prior June
14    27, 2017 Order) with regard to Class Members in expedited removal proceedings
15    who are “pending IJ hearing/decision” or “pending USCIS response.” April 24,
16    2020 Order at 16.
17          The Court also found that Plaintiffs have shown by a preponderance of the
18    evidence that ICE is in breach of its Paragraph 14 and 18 duties and past Court
19    Orders “with regard to minors subject to final orders of removal, including those
20    issued under the MPP and/or stayed by participation in federal litigation.” Id. at 18.
21          In light of the foregoing, the Court ordered that ORR and ICE “shall continue
22    to make every effort to promptly and safely release Class Members who have
23    suitable custodians in accordance with Paragraphs 14 and 18 of the FSA and the
24    Court’s prior orders, including those categorized as ‘MPP,’ participants in class
25    litigation, ‘pending IJ hearing/decision’ or ‘pending USCIS response,’ absent a
26    specific and individualized determination that they are a flight risk or a danger to
27    themselves or others, or a proper waiver of Flores rights …” Id. at 18 (emphasis
28

                                                 2            PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                    COORDINATOR REPORTS
                                                                                   CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 796 Filed 05/21/20 Page 7 of 27 Page ID
                                #:37610


  1   added), citing July 24, 2015 Order [Doc. # 177], June 27, 2017 Order [Doc. # 363],

  2   July 9, 2018 Order [Doc. # 455], July 30, 2018 Order [Doc. # 470].1

  3          Given the exigencies of the current pandemic, the Court ordered interim

  4   written reports to be filed by ORR and ICE monitors by the 15th of each month

  5   starting in May 2020, and ordered the ICE Juvenile Coordinator to cover the
  6   following topics, among others chosen by her:
  7   i.     Measures taken to expedite the release of Class Members to suitable
  8          custodians during the COVID-19 health emergency, including whether ICE
  9          is making individualized release determinations and redeterminations for
10           each Class Member held in the FRCs and making records of the same, and
11           provide a census of minors remaining in custody at FRCs longer than 20 days
12           and the specific reason therefor;
13    ii.    Monitor the status of ICE’s implementation of its COVID-19 guidances;
14    iii.   Identify the location of any ICE facility that has had any individual, whether
15           detainee or staff member, test positive for COVID-19, and provide a status
16           report and census of those infected at that facility during the reporting period;
17    iv.    With respect to minors in an ICE facility in which either a detainee or staff
18           member has tested positive for COVID-19, identify the specific reason the
19           minors located there have not been released or transferred to a non-
20           congregate setting; and
21    v.     Describe any policies and/or practices aimed at identifying and protecting
22           minors who are at heightened risk of serious illness or death should they
23           contract COVID-19.
24
25    1
       The Court noted that parents may waive their children’s Flores rights. April 24,
26    2020 Order at 15, n. 6, citing July 9, 2018 Order at 6 [Doc. # 455]. It also noted that
      Defendants have been enjoined in separate class action litigation from separating
27    class member parents from their children, absent an affirmative, knowing, and
28    voluntary waiver of the parent’s right to be detained with their children at an ICE
      FRC. See Ms. L. v. ICE, 310 F. Supp. 3d 1133, 1149 (S.D. Cal., June 26, 2018).
                                                 3            PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                         COORDINATOR REPORTS
                                                                                       CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 796 Filed 05/21/20 Page 8 of 27 Page ID
                                #:37611


  1         Pursuant to the Court’s April 24, 2020 Order, on May 15, 2020, Defendants

  2   timely filed the Juvenile Coordinators’ reports. Notice of Filing of Juvenile

  3   Coordinator Reports [Doc. ## 788, 788-1, 788-2.]

  4         Plaintiffs provide this submission in response to the ICE Juvenile

  5   Coordinator Reports. As discussed below, with regards ICE’s FRCs, detained
  6   parents and children continue to be held in congregate settings with little protection
  7   from the spread of or infection by the COVID-19 virus. ICE has also made no
  8   efforts to release or transfer minors detained in juvenile jails.
  9         On the issue of prompt release, the ICE Juvenile Coordinator’s Report
10    [Doc.# 788-1] concedes that ICE continues to evaluate Class Members for release
11    based on a “Parole Worksheet” that on its face is materially inconsistent with the
12    plain language of the FSA, and the agency’s purported securing of parents’ waivers
13    of their children’s right to release under the FSA was obtained in a matter of days
14          • without notice to parents’ and Class Members’ counsel of record,
15          • without parents or Class Members having any opportunity to consult with
16    their counsel of record,
17          • without counsel of record for Class Members and parents being present,
18          • without providing parents or Class Members with an oral or written notice
19    of Class Members’ rights under the FSA,
20          • without providing parents or Class Members with a notice of Class
21    Members’ rights in a language parents or Class Members understood,
22          • without advising parents or Class Members that any decision they made to
23    have a Class Member released could be reversed prior to the Class Member actually
24    being released,
25          • without explaining what steps ICE would take, if any, to assess the ability
26    of designated sponsors to safely care for released Class Members, and
27          • without advising parents that they could apply for parole so they could
28    possibly be released with their child under 8 CFR 212.5(b)(3)(ii).

                                                  4             PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                      COORDINATOR REPORTS
                                                                                     CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 796 Filed 05/21/20 Page 9 of 27 Page ID
                                #:37612


  1          Thus, any purported “waivers” of Class Members’ FSA rights ICE obtained

  2   were hardly “proper waiver[s] of Flores rights,” nor were they “affirmative,

  3   knowing, and voluntary” waivers of the parents’ right to be detained with their

  4   children. April 24, 2020 Order at 15 n. 6 and 18.

  5   II.    ICE CONTINUES TO FAIL TO MEET THE AGREEMENT’S SAFE AND
  6          SANITARY REQUIREMENTS IN LIGHT OF THE COVID-19
  7          PANDEMIC.
  8          The ICE Juvenile Coordinator’s report states that “the agency is taking and
  9   continues to take steps to detect and mitigate the spread of COVID-19 throughout
10    its detention facility network, including its FRCs. .” ICE Report at 4 [Doc.# 788-
11    1.]2
12           The ICE Report states that beginning in late March 2020, “the FRCs began
13    identifying residents with certain medical conditions that place the resident at a
14    higher risk for serious illness or death from COVID-19 and promptly reviewed
15    those cases to determine whether release was appropriate.” Id. at 5. However, the
16    ICE report nowhere explains which detainees or how many detainess at the FRCs
17    were “at a higher risk for serious illness or death from COVID-19,” what their
18    “medical conditions” were, or whether any of them were released because of their
19    vulnerability or medical conditions. The ICE Report does say that the “review”
20    involved Class Members or parents “who medical professionals identify as high-
21    risk remains ongoing …” Id. However, the report does not identify the Class
22
23    2
        As of Thursday, May 14, 2020, no residents or staff members have tested positive
24    for COVID-19 at the three ICE FRCs. ICE Report at 5. However, one staff member
      at the South Texas FRC (STFRC) tested positive for COVID-19 and the employee
25    has since been medically cleared and returned to work at the STFRC. Id. As of May
26    14, 2020, no residents or staff members have tested positive for COVID-19 at the
      two secure juvenile facilities housing minors under paragraph 21A of the FSA,
27    NORCOR Juvenile Detention Center and Cowlitz County Juvenile Detention
28    Center. Id. However, LSPs are not aware of any youth being tested for COVID-19.
      Exhibit D, Ratcliffe Decl. ¶ 23.
                                                5            PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                        COORDINATOR REPORTS
                                                                                      CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 796 Filed 05/21/20 Page 10 of 27 Page ID
                                #:37613


  1   Members or parents who medical professionals “identify as high-risk,” nor does it

  2   state how many detainees at the FRCs have been identified by medical

  3   professionals as “high-risk,” or in which FRCs they are detained, or why they have

  4   not been released.

  5         The COVID-19 pandemic shows no signs of abating anytime soon. The
  6   evidence shows that ICE continues to fall short of meeting even basic CDC
  7   guidelines for the safety and sanitation required to prevent the spread of COVID-19
  8   in detention facilities. Social distancing, the cornerstone of COVID prevention,
  9   remains impossible as families and children continue to be detained in secure
 10   congregate facilities with all spaces being shared by detained families, facility staff,
 11   ICE staff, and others. See Exhibit A, Declaration of Shalyn Fluharty (“Fluharty
 12   Decl.”) at ¶¶ 16-18 (“Rather than using the additional space available at STFRC to
 13   further limit the number of people who share communal bathrooms, time in the
 14   dining hall, the library, etc., STFRC has closed certain ‘neighborhoods,’
 15   consolidating families into other neighborhoods that remain open … [M]others
 16   report eating in the dining hall with approximately forty people at a time and that
 17   eight individuals continue to eat at a table at a time … Families continue to report
 18   large gatherings in the gym and other locations. One mother estimated that there
 19   were approximately sixty individuals in the gym at the same time last week”);
 20   Exhibit B, Declaration of Bridget Cambria (“Cambria Decl.”) ¶ 7 (“Despite the
 21   lower census, families continue to report that they cannot socially distance in FRCs
 22   due to their nature as congregate care facilities. They further report that children in
 23   the BCRC are unable to comprehend or practice social distancing given their age,
 24   lack of maturity, and nature as curious infants, toddlers and young children”);
 25   Exhibit C, Declaration of Andrea Meza (“Meza Decl.”) ¶ 8, 13, 21 (“ Families in
 26   quarantine break social distancing when they gather during recreation time, and
 27   precautions to minimize the threat of COVID-19 are all but abandoned for families
 28   after they are out of 14 day intake quarantine … During recreation time, twice a

                                                 6             PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                     COORDINATOR REPORTS
                                                                                    CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 796 Filed 05/21/20 Page 11 of 27 Page ID
                                #:37614


  1   day, families are permitted to mingle in a shared recreation yard with multiple

  2   families … Social distancing is not promoted for families in the general

  3   population”).

  4         Class members’ parents report that conditions in the FRCs remain unsafe and

  5   unsanitary. See Fluharty Decl. at ¶¶ 10-11 (“Conditions at the STFRC in Dilley
  6   remain unsafe and unsanitary, like before. The same inadequate cleaning measures
  7   … and lack of information sharing have persisted as we enter yet another month of
  8   the COVID-19 pandemic. Inadequate and substandard cleaning and infection
  9   prevention mechanisms still persist at STFRC. As recently as yesterday, May 19,
 10   2020, mothers report being denied disinfectant spray and disinfectant wipes to clean
 11   their rooms, being served in the dining hall by individuals who do not wear gloves,
 12   and the ongoing use of detained mothers to facilitate cleaning, rather than
 13   professional cleaning staff.”); Cambria Decl. ¶ 6, 14 (“conditions have remained
 14   unchanged since this Honorable Court’s finding that they are not safe or sanitary in
 15   light of the COVID-19 pandemic ... Families report conditions in the facilities
 16   remain unchanged and that they continue to feel unsafe and unprotected from
 17   COVID-19. According to our clients, they are provided with 1 mask per person
 18   every 8 days … Children are still suffering from effects of detention including poor
 19   appetite, colds, infections, and other physical issues related to their detention in
 20   close quarters with other asylum-seeking families”); Meza Decl. ¶ 11, 12, 16,19
 21   (“Families are given one mask per person, though not all children are provided
 22   masks ... Rooms are only cleaned once per day, and they are cleaned by the
 23   detained individuals themselves. Families report that cleaning supplies are not
 24   readily available and must be requested … Families surveyed on May 19, 2020
 25   reported that GEO and ICE do not regularly use masks when they interact with the
 26   general population …”)
 27         At Dilley where most families are detained, “[a]ccess to hand sanitizer has
 28   diminished since my previous report to the court.” Fluharty Decl. at ¶ 13. Families

                                                 7             PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                     COORDINATOR REPORTS
                                                                                    CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 796 Filed 05/21/20 Page 12 of 27 Page ID
                                #:37615


  1   report that the hand sanitizer that was previously available for use in the dining area

  2   has been replaced with hand soap. Id. Because the hand soap requires water, and

  3   “water is not easily accessible where the dispensers are located, the dispensers in

  4   the dining hall go unused.” Id. At Karnes, “[f]amilies do not report that hand

  5   sanitizer is available …” Meza Decl. ¶ 19.
  6         Moreover, even if ICE engaged in each and every protective measure
  7   outlined in the previously filed declarations of ICE officials Sheridan and George,
  8   the best ICE can hope for is to “reduce” the risk that detained class members will
  9   become infected, ill, or die.3 It is undisputed that congregate care facilities remain
 10   inherently vulnerable to the introduction and fast spread of COVID-19.4
 11         The spread of COVID-19 into Defendants’ detention facilities is not
 12   speculative. Detention facilities are largely incapable of implementing the range of
 13   CDC’s recommendations and incarcerated people are already being infected at a
 14
 15   3
        Even if ICE engages in all the specific preparation, prevention, and management
 16   measures CDC recommends, this can only “help reduce the risk of transmission
      and severe disease from COVID-19” by an unstated level. See
 17   https://www.cdc.gov/coronavirus/2019-ncov/downloads/managing-COVID19-in-
 18   correctional-detention.pdf (emphasis supplied). Compliance with CDC policies is
      made all the more difficult because ICE contracts out the detention of class
 19   members and their families. The CDC notes that such contractors “are
 20   organizationally distinct and responsible for [their] own operational, personnel, and
      occupational health protocols and may be prohibited from issuing guidance or
 21   providing services to other employers or their staff within the same setting.”
 22   https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-correctional-
      detention.pdf. CDC also notes that “[p]ersons incarcerated/detained in a particular
 23   facility often come from a variety of locations, increasing the potential to introduce
 24   COVID-19 from different geographic areas.” Id. at 2. And “[i]ncarcerated persons
      may hesitate to report symptoms of COVID-19 or seek medical care due to … fear
 25   of isolation.” Id.
      4
 26     It is also undisputed that all age groups, including children, have contracted the
      disease. Robert Verity, PhD., et al., Estimates of the Severity of Coronavirus
 27   Disease 2019: A Model-Based Analysis, THE LANCET (March 30, 2020), at 6,
 28   https://www.thelancet.com/pdfs/journals/laninf/PIIS1473-3099(20)30243-7.pdf.

                                                 8             PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                     COORDINATOR REPORTS
                                                                                    CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 796 Filed 05/21/20 Page 13 of 27 Page ID
                                #:37616


  1   rate far higher than non-detained populations.5 By May 13, 2020, at least 25,239

  2   people in prison had tested positive for the illness, a 25 percent increase from the

  3   week before. The Marshall Project, A State-by-State Look at Coronavirus in Prisons

  4   (May 15, 2020).6

  5         The South Texas Detention Complex, an ICE-contracted detention center
  6   operated by the GEO group, is located in Pearsall, Texas. Pearsall, approximately a
  7   15 minute drive from Dilley, Texas. As of May 19, 2020, 32 detained individuals
  8   have tested positive for COVID-19 and five GEO employees have tested positive.7
  9   The COVID-19 outbreak in Pearsall poses considerable risk to the Class Members
 10   and their parents detained in Dilley because “ICE employees frequently work at
 11   both facilities.” Fluharty Decl. ¶ 23. ICE’s Office of Chief Counsel has attorneys
 12   that work weekly in Dilley and Pearsall. Id. The Frio Hospital located in Pearsall
 13   “regularly treats individuals who are detained in both facilities.” Id.
 14
 15
      5
 16      See, e.g. David Mills & Emily Galvin-Almanza, As many as 100,000 incarcerated
      people in our jails and prisons will die from the coronavirus, unless the US acts now,
 17   BUSINESS INSIDER (April 2, 2020), https://www.businessinsider.com/failure-to-
 18   release-prisoners-is-condemning-thousands-to-death-2020-4; Bill Chappel, 73% Of
      Inmates At An Ohio Prison Test Positive For Coronavirus, NPR (April 20, 2020),
 19   https://www.npr.org/sections/coronavirus-live-updates/2020/04/20/838943211/73-of-
 20   inmates-at-an-ohio-prison-test-positive-for-coronavirus; Angie Jackson & Kristi
      Tanner, The High COVID-19 Infection Rate At This Michigan Prison Has Inmates
 21   Fearing For Their Health, BUZZFEED NEWS (April 16, 2020),
 22   https://www.buzzfeednews.com/article/angiejackson/coronavirus-prison-inmates-
      michigan-parnall-covid; Deborah Becker, News More Than 150 Positive COVID-19
 23   Cases Reported Among Prisoners, Staff Inside Mass. Jails And Prisons, WBUR
 24   NEWS (April 15, 2020), https://www.wbur.org/news/2020/04/15/jails-prisons-latest-
      coronavirus-cases-mtc; COVID-19 Infection Tracking in NYC Jails, LEGAL AID
 25   SOCIETY, (last visited April 22, 2020), available at: https://cutt.ly/RtYTbWd.
      6
 26     Available at https://www.themarshallproject.org/2020/05/01/a-state-by-state-look-
      at-coronavirus-in-prisons (last checked May 20, 2020).
 27   7
        ICE Guidance on COVID-19, Confirmed Cases, https://www.ice.gov/coronavirus
 28   (last accessed May 20, 2020 at 5:20 p.m.).

                                                 9             PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                     COORDINATOR REPORTS
                                                                                    CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 796 Filed 05/21/20 Page 14 of 27 Page ID
                                #:37617


  1          Children across the U.S. continue to be vulnerable to COVID. While there

  2   are fewer cases of COVID-19 among children compared to cases among adults,

  3   CDC reports that in the U.S., about 2% of confirmed cases were among minors, and

  4   thus, without adding the extra risk of being in a detention center, as of May 20,

  5   2020, about 31,645 children may have been diagnosed with COVID-19 and over
  6   1,833 children may have died.8 Moreover, serious complications from COVID are
  7   arising in children specifically.9 Defendants still have not addressed the reality that
  8   due to the range of symptoms children may have, including coughing, sore throats,
  9   headaches, or poor feeding or appetite, Defendants simply may not recognize class
 10   members who have become infected.10 Nor have they grappled with the fact that
 11   although children may appear to be less susceptible to contracting the virus,
 12   common health concerns affecting many Class Members, such as asthma,
 13   malnutrition, and immunosuppression, may make them more susceptible to serious
 14   forms of the disease. March 28, 2020 Order at 6.
 15          The ICE Report states that the agency identifies detained individuals who
 16   have medical conditions that place them at a heightened risk for serious illness or
 17   death if infected by COVID-19 and reviews these cases to determine if release is
 18   appropriate, however, Proyecto Dilley has identified numerous mothers and
 19   children with serious medical conditions who remain detained. Fluharty Decl. ¶ 24.
 20   Of the 111 Class Members currently detained, twenty-six report medical issues. Id.
 21   ¶ 25. In addition, thirty-nine mothers report having medical conditions. Id.
 22
 23   8
        Burden of COVID-19 Among Children, CDC (updated April 17, 2020),
 24   https://www.cdc.gov/coronavirus/2019-ncov/hcp/pediatric-hcp.html
      9
        Boston Children’s Hospital. May 8, 2020. Covid-19 and a serious
 25   inflammatory syndrome in children: Unpacking recent warnings. Available
 26   at: https://discoveries.childrenshospital.org/covid-19-inflammatory-syndrome-
      children/
 27   10
         See https://www.cdc.gov/covid-data-tracker/index.html; see also Clinical
 28   Presentation in Children, CDC https://www.cdc.gov/coronavirus/2019-
      ncov/hcp/pediatric-hcp.html (last checked May 20, 2020)
                                              10           PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                      COORDINATOR REPORTS
                                                                                     CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 796 Filed 05/21/20 Page 15 of 27 Page ID
                                #:37618


  1   Currently detained class members suffer from issues including, but not limited to:

  2   asthma, gastritis, high blood pressure, heart murmurs, fainting, abdominal pain,

  3   anemia, and Guillain-Barre disease. Id.

  4          Proyecto Dilley wrote to ICE on March 24, 2020, April 2, 2020, April 8,

  5   2020, April 15, 2020, April 17, 2020 and April 20, 2020 to request the release of
  6   specific children and mothers with serious medical conditions that make them
  7   particularly inappropriate for detention. Id. 26.
  8          For example, Proyecto Dilley requested custody review and release for: a
  9          child with epilepsy; a one-year-old baby who, subsequent to five days of
 10          hospitalization while in Customs and Border Protection custody, had newly
 11          exacerbating symptoms that affected his breathing; several children with
 12          heart murmurs; a child with tachycardia, cardiac attacks, and uncontrolled
 13          gastritis; a child that was hospitalized while in ICE custody because he
 14          couldn’t breathe and was turning blue; a mother who was hospitalized due to
 15          uncontrolled high blood pressure; several mothers who were experiencing
 16          complications with their pregnancies; and several mothers and children with
 17          asthma. See Exhibit 4. ICE did not respond to five of the six requests
 18          submitted by Proyecto Dilley.
 19   Id.11 Proyecto Dilley has documented numerous cases in which children detained at
 20   STFRC have been deprived necessary medical care. Id. ¶ 29. In one case a child
 21   detained for 101 days first fell ill two years ago and became weak and started to
 22   have problems with balance, walking, running, and any sort of physical activity
 23
      11
 24     Specific cases that were brought to ICE’s attention were similarly ignored. For
      example, on May 7, 2020, Proyecto Dilley requested the release of a seven-year-old
 25   who had been diagnosed at STFRC with a potential infection in his abdomen and
 26   thyroid. Fluharty Decl. ¶ 27. Medical staff at the facility informed the mother that
      her son required additional testing that could not be provided at STFRC because the
 27   facility lacked the medical equipment and expertise to provide further examination.
 28   Id. ICE did not respond to the Proyecto Dilley’s request for release and information,
      and the child remains detained. Id.
                                                11              PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                          COORDINATOR REPORTS
                                                                                         CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 796 Filed 05/21/20 Page 16 of 27 Page ID
                                #:37619


  1   normal for a child of his age. Id. Shortly after arriving at STFRC the boy was

  2   hospitalized for approximately five days. Id. His mother reports that doctors

  3   conducted several tests, including an ultrasound and a lumbar puncture. Id. The

  4   Class Member was diagnosed with Guillian-Barre syndrome. Id. The doctors

  5   informed his mother that the boy required intensive physical therapy—a minimum
  6   of three times a week for two-hour intervals, or one hour a day. Id. His mother
  7   reports that the doctor conveyed that any delay in treatment would lead to a longer
  8   healing process. Id. ICE Health Service Corp (IHSC) staff at STFRC told the Classs
  9   Member’s mother upon the boy’s release from the hospital that they were waiting
 10   for outpatient physical therapy to be scheduled. Id. As of May 20, 2020, the mother
 11   is still waiting for her son’s physical therapy to be scheduled, and her son has not
 12   been placed on any medication or offered alternative treatment at STFRC. Id.
 13   Currently, the boy “suffers from weakness and numbness in his extremities, has
 14   problems with balance, and has trouble walking or standing upright for extended
 15   periods of time without falling down.” Id.12
 16          At Karnes, ICE has failed to properly review cases of children with medical
 17   issues for prompt release. Meza Decl. ¶ 23. For example, one three year old now
 18   detained for three months “has suffered from an infection in his penis, fever,
 19   vomiting, diarrhea, constipation, hemorrhoids, and behavioral changes as a result of
 20   prolonged detention. After several attempts to get medical care, nothing has
 21   worked. The toddler continues to suffer discomfort when he tries to use the
 22   restroom and as a result, does not want to eat. On one occasion, a GEO guard
 23
 24   12
        On April 20 and May 7, 2020, Proyecto Dilley informed ICE of individuals, both
 25   Class Members and their parents, for whom ICE was required to conduct a custody
 26   redetermination pursuant to Fraihat v. ICE, Case No. 5:19-cv-01546-JGB-SHK,
      ECF No. 132, at 38 (C.D. Cal. Apr. 20, 2020). Fluharty Decl. ¶ 33. Of thirty-four
 27   mothers with medical conditions who were surveyed on May 19, 2020, none of
 28   them reported being informed that their custody status had been, or would be,
      reviewed. Id.
                                               12            PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                        COORDINATOR REPORTS
                                                                                      CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 796 Filed 05/21/20 Page 17 of 27 Page ID
                                #:37620


  1   threw away the fruits and snacks the child’s mother was saving in their room for

  2   him when he got hungry.” Id. ¶ 24.

  3          The child’s parents were interviewed via video-conference by a volunteer

  4   doctor arranged by the Family Detention Services Program at the Refugee and

  5   Immigrant Center for Education and Legal Services (“RAICES”). See Exhibit D,
  6   Declaration of Dr. Matthew Gartland (“Gartland Decl.”). The child’s parents
  7   described symptoms of severe constipation including passage of hard stool,
  8   straining and painful defecation, and stool frequency less than 3 times per week as
  9   well as red flag symptoms including weight loss, bloody stools, and abdominal
 10   distension that denote severe constipation. Id. ¶ 6. The child’s parents report these
 11   symptoms began toward the end of March, around the time he had a diarrheal
 12   illness followed shortly thereafter by influenza. Id. The parents report requesting
 13   medical evaluation on multiple occasions and being told it was not an emergency or
 14   that they would have to wait to see the pediatrician, who has a limited on-site
 15   schedule. Id. ¶ 10. Dr. Gartland is
 16          concerned that he has demonstrated high risk features including persistent
 17          rectal bleeding, abdominal distension, avoidance of food, and weight loss.
 18          Importantly, he has not received several key first-line interventions including
 19          dietary changes, increased physical activity, and increased water
 20          consumption. As a consequence of persistent rectal pain, the child has
 21          developed behavioral changes that likely worsen the constipation. The
 22          consequences of not addressing this situation include risk for malnutrition,
 23          ongoing pain and traumatization, urinary tract infection due to impacted stool
 24          putting pressure on bladder, and long-lasting functional constipation that can
 25          persist into adulthood.
 26   Id. ¶ 13.
 27          Another child, who will celebrate his 5th birthday next week, recently arrived
 28   at Karnes though he suffers from hydrocephalus. Id. ¶ 25. This medical condition

                                                13            PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                    COORDINATOR REPORTS
                                                                                   CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 796 Filed 05/21/20 Page 18 of 27 Page ID
                                #:37621


  1   requires constant diligent monitoring from neurosurgeons, neurologists, and other

  2   specialists. Id. Normally, this child’s parents take him to the neurosurgeon once a

  3   month to evaluate the shunt in his head and ensure that liquid is draining properly.

  4   Id. The neurosurgeon also regularly measures his head to ensure that it is growing

  5   properly. Id. These appointments are vital to this child’s health and wellbeing
  6   because if liquid begins to accumulate in his head, he risks losing his life. Id. This
  7   Class Member also regularly sees a pulmonologist to monitor his lung development
  8   because his lungs have developed prematurely. Id. However, “the only doctor he
  9   has seen in detention is not a specialist with the expertise needed to examine his
 10   shunt. This doctor looked at the boy’s head and told his mother that everything was
 11   fine.” Id.
 12          The safety at Cowlitz County Youth Service Center (“Cowlitz”) and
 13   Northern Oregon Juvenile Detention (“NORCOR”) are also of ongoing concern
 14   given that, “juvenile facilities in particular lack the operational capacity to address
 15   the needs of youth in custody in a crisis of this magnitude.” Dkt. 759-13
 16   Declaration of Craig Haney ¶ 9. At Cowlitz, youth have limited family contact.
 17   X.E.S. Decl. ¶ 12 [Doc. # xx]. Mental health services have stopped completely.
 18   X.E.S. Decl. ¶ 15 [Doc. # xx].; A.P.P. Decl. ¶ 18 [Doc. # xx].; Exhibit R,
 19   Declaration of B.B.B. (“B.B.B. Decl.”) ¶ 8 [Doc. # xx].. With extremely limited
 20   support or information, children are worried they will be infected by the virus and
 21   describe being “afraid all the time.” A.P.P. Decl. ¶ 8 [Doc. # xx]., see also Ratcliffe
 22   Decl. ¶ 22 [Doc. # xx].. Moreover, the county that has custody of the juveniles in
 23   criminal custody at Cowlitz has recognized the extreme health concerns and has
 24   released all U.S. citizen children in county custody.13
 25
 26
 27
      13
 28     Cowlitz County Youth Services Update. Cowlitz County, Washington. April 13,
      2020, https://www.co.cowlitz.wa.us/CivicAlerts.aspx?AID=405.
                                             14           PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                     COORDINATOR REPORTS
                                                                                    CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 796 Filed 05/21/20 Page 19 of 27 Page ID
                                #:37622


  1   III.      ICE FAILS TO PROMPTLY RELEASE CHILDREN WITHOUT UNNECESSARY DELAY

  2             AND ITS WAIVERS WERE ILLEGALLY AND IMPROPERLY SECURED.

  3
             As the Court is well aware, the FSA requires that Defendants “treat[ ] and shall
  4
      continue to treat, all minors in [their] custody with dignity, respect and special
  5
      concern for their particular vulnerability as minors.” Id. ¶ 11.14 Considering “the
  6
      Court’s past orders, the exigencies of the circumstances, COVID-19’s highly
  7
      contagious nature, and the imminence of the threat,” March 28, 2020, Order at 9,
  8
      ICE’s compliance with the release provisions of the FSA is crucial. The Court
  9
      “remind[ed] Defendants—yet again—that ‘hold[ing] minors in indefinite detention in
 10
      unlicensed facilities, . . . constitute[s] a fundamental and material breach of the
 11
      parties’ Agreement.’”15 ICE therefore “must … comply with the Agreement’s
 12
      requirement to release minors without unnecessary delay and ‘make and record the
 13
      prompt and continuous efforts on its part toward family reunification and the release
 14
      of the minor.’” Id. quoting Agreement ¶¶ 12, 14.
 15
                The Court found credible evidence “to indicate that ICE does not undertake
 16
      or record any efforts aimed at the release of minors as required by Paragraphs 14
 17
      and 18 of the Agreement.”16 The additional evidence submitted by Plaintiffs and
 18
      Defendants fully confirms the Court’s findings.17
 19
 20
 21   14
         It also requires that “[f]ollowing arrest, the [Defendants] shall hold minors in
 22   facilities that are safe and sanitary and that are consistent with the [Defendants’]
      concern for the particular vulnerability of minors.” Id. ¶ 12.A.
 23   15
         March 28, 2020, Order at 10, quoting Flores v. Sessions, No. CV 85-4544-DMG
 24   (AGRx), 2018 WL 4945000, at *2 (C.D. Cal. July 9, 2018).
      16
         Id. at 10, citing Schey Decl. ¶ 7; Cambria Decl. ¶ 39; Fluharty Decl. ¶ 38–40;
 25   Meza Decl. ¶¶ 10, 43.
      17
 26      It is now clear that not only does ICE not make and record continuous efforts
      aimed at the release of class members to sponsors identified in Paragraph 14, and
 27   do this “without unnecessary delay” as the Agreement requires, it is undisputed that
 28   it does not even have a program, or policies, or any existing procedures in place to
      do this.
                                                  15            PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                          COORDINATOR REPORTS
                                                                                         CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 796 Filed 05/21/20 Page 20 of 27 Page ID
                                #:37623


  1          A.      Family Reunification Centers (FRCs)

  2
             As the ICE. Juvenile Coordinator’s Report states, during the week of May 10,
  3
      2020, “officers at FRCs were instructed to conduct new parole determinations for all
  4
      minors held in ICE custody.” Id. at 2. ICE assessed class members for release only
  5
      using its “parole worksheet.” ICE Report at 2-3. The ICE Report does not indicate that
  6
      any class members were interviewed. It appears only parents of class members were
  7
      interviewed.
  8
             Defendants’ parole worksheet says nothing about making and recording
  9
      continuous steps without unnecessary delay towards the release of minors to sponsors.
 10
      Instead, the worksheet states it must be used “when considering minors for parole
 11
      from custody,” not release pursuant to FSA ¶¶ 14, 18.18 Defendants’ parole regulation
 12
      is nothing like the Flores terms.19 It further renders efforts at release entirely
 13
      discretionary, not mandatory.20
 14
             Defendants have not produced completed “worksheets” for any Class
 15
      Members either to the Court or to Class Counsel.
 16
 17
      18
 18      The instruction makes clear it is to determine parole not under the FSA, but
      instead whether the minor is “eligible for parole pursuant to the standard in
 19   Immigration and Nationality Act Section 212(d)(5)(A) and 8 C.F.R. $ 212(d)(5).”
 20   Id.
      19
         It states: “The parole of aliens within the following groups who have been or are
 21   detained in accordance with § 235.3(c) of this chapter [i.e. all class members in
 22   expedited removal] would generally be justified only on a case-by-case basis for
      ‘urgent humanitarian reasons’ or ‘significant public benefit,’ provided the aliens
 23   present neither a security risk nor a risk of absconding.” 8 C.F.R. § 212.5(b)
 24   (emphasis supplied).
      20
         It does state that “(i) Minors may be released to a parent, legal guardian, or adult
 25   relative (brother, sister, aunt, uncle, or grandparent) not in detention,” and also that
 26   “(ii) Minors may be released with an accompanying parent or legal guardian who is
      in detention.” 8 C.F.R.§ 212.5(b)(3)(i) and (ii) (emphasis added). Neither the
 27   “worksheet” nor the parole regulation recognize a presumption of release, or steps
 28   that must be taken and recorded from the time of apprehension aimed at the release
      of minors without unnecessary delay.
                                                   16           PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                          COORDINATOR REPORTS
                                                                                         CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 796 Filed 05/21/20 Page 21 of 27 Page ID
                                #:37624


  1         ICE’s interviews with Class Members’ parents to determine if they wanted to

  2   be “separated” from their children were conducted --

  3         • without notice to parents’ and Class Members’ counsel of record or the

  4   opportunity to consult with their counsel of record, see Cambria Decl. ¶ 12 (“On

  5   May 14, 2020, we learned that ICE had met with our clients without giving us
  6   notice of these meetings …”); Meza Decl. ¶ 32, 36 (“On the morning of Thursday
  7   May 14, 2020, Multiple RAICES staff members began to alert me … that the
  8   clients with whom they were meeting via telephone and video-call had been
  9   approached by ICE the day prior to ‘sign agreements to separate them from their
 10   children … Clients informed staff that every family at Karnes had been presented
 11   with this form … RAICES was provided with no notice of these meetings”);
 12   Fluharty Decl. ¶ 36 (“ICE did not provide Proyecto Dilley with advance notice of
 13   the meetings held with our clients…”);
 14         • without counsel of record for Class Members and parents being present, see
 15   Cambria Decl. ¶ 12 (“[ICE] met with our clients without giving us … an
 16   opportunity, to be present”); Meza Decl. ¶ 33, 36 (“[a client] tried to speak with
 17   RAICES on the phone but ICE did not give him enough time and told him that he
 18   would have ‘problems’ if he did not sign the form … No family was provided the
 19   opportunity to meet with counsel prior to or during the meeting with ICE regarding
 20   potential separation”); Fluharty Decl. ¶ 36, 50 (“ (“ICE did not … facilitate our
 21   participation during the meetings … The overwhelming majority of mothers stated
 22   they did not wish to make a decision, or sign any documents, without having the
 23   opportunity to consult with their attorney.”);
 24         • without providing parents or Class Members with an oral or written notice
 25   of Class Members’ rights under the FSA, see Cambria Decl. ¶ 12c (“[Parents] were
 26   explained no process or procedures in place to separate them from their very small
 27   children …”); Meza Decl. ¶ 35 (“Reports from families demonstrate that ICE did
 28   not even minimally attempt to inform families of Flores class member’s rights

                                                17            PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                    COORDINATOR REPORTS
                                                                                   CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 796 Filed 05/21/20 Page 22 of 27 Page ID
                                #:37625


  1   under the Flores Settlement Agreement. No family reported that their brief

  2   conversation with ICE included information about their child’s rights under the

  3   Flores Settlement Agreement.”); Fluharty Decl. ¶ 42, 45, 52 (“Women state they

  4   were told ‘I'm giving you a document, you have to sign it’ … ICE officers provided

  5   misleading, if not materially false, information to mothers during the meeting …
  6   [One] mother states she was told ‘if you do not sign, you will be deported’”);
  7         • without providing parents or Class Members with a notice of Class
  8   Members’ rights in a language parents or Class Members understood, see Meza
  9   Decl. ¶ 37, 38 (“These meetings were fraught with troubling and coercive behavior
 10   on the part of ICE. For instance, one indigenous father reported that when he
 11   informed ICE that he did not understand much Spanish, ICE dismissed his concerns
 12   and proceeded with the interview in Spanish … A family who states that they
 13   understand approximately sixty-percent of Spanish was not provided with a
 14   Portuguese interpreter … One father reported that the ICE officer who spoke to him
 15   spoke poor Spanish and that the father had difficulty understanding him. He
 16   understood that when the ICE officer told him to ‘sign here’ that it was an order,
 17   and that he did not have the option to decline signature”); Fluharty Decl. ¶ 39, 56
 18   (“Some mothers state an officer explained that ‘we came to inform you on the part
 19   of ICE that your kids will be turned in to sponsors and you will stay’ … One
 20   mother who speaks an indigenous language informed ICE she could not
 21   communicate in Spanish … Without the assistance of an interpreter, the officer
 22   gave the mother two pieces of paper and indicated she must sign them, speaking in
 23   Spanish only … Confused, the mother refused to sign the documents. The officer
 24   then reportedly yelled at the mother, telling her that if she did not sign, she would
 25   be deported”);
 26         • without advising parents or Class Members that any decision they made to
 27   have a Class Member released could be reversed prior to the Class Member actually
 28   being released, see Meza Decl. ¶ 35 (“Families were not advised that they could

                                                18            PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                    COORDINATOR REPORTS
                                                                                   CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 796 Filed 05/21/20 Page 23 of 27 Page ID
                                #:37626


  1   change their decision at a later date”); Fluharty Decl. ¶ 39, 53 (“mothers state they

  2   were instructed to decide whether they wanted to be with their children in

  3   detention, or separated from their child so their child could reside with a sponsor

  4   … Some mothers who were left in the hallway and not initially placed in a

  5   courtroom state they were never provided with any information at all … At least
  6   one mother signed a document, changed her mind, and asked if she could redo the
  7   form … The mother went back and asked an ICE officer if she could un-sign the
  8   document. The ICE officer said ‘no’, ‘that there was nothing to be done’, and that
  9   she should ‘leave immediately’);
 10         • without explaining what steps ICE would take, if any, to assess the ability
 11   of designated sponsors to safely care for released Class Members, see Meza Decl. ¶
 12   35 (“ICE did not explain to families what steps, if any, they would take to assess
 13   the ability of the sponsor to care for the child if the family chose to have their child
 14   or children released from detention”); Fluharty Decl. ¶ 46, 51 (“100 percent of
 15   interviewed mothers reported that they were not told … [w]hat steps, if any, would
 16   be taken before their child went to live with a sponsor … When [one mother]
 17   learned she was not allowed to consult with her attorney, the mother refused to sign
 18   the form and told other mothers that it was not a good idea to sign. An officer then
 19   told the mother to stop spreading negativity and called her ‘Riff Raff.’”); and
 20         • without advising parents that they could apply for parole so they could
 21   possibly be released with their child under 8 CFR 212.5(b)(3)(ii). See Cambria
 22   Decl. ¶ 12d (“ Each family was told that if they opted to separate themselves from
 23   their children, they – the parents – would remain in detention”); Meza Decl. ¶ 35
 24   (“At these meetings, parents were not informed that they could be considered for
 25   parole”); Fluharty Decl. ¶ 45, 54 (“Another ICE officer told mothers that ‘because
 26   of their attorneys’, they must remain detained without their children … One mother
 27
 28

                                                 19            PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                     COORDINATOR REPORTS
                                                                                    CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 796 Filed 05/21/20 Page 24 of 27 Page ID
                                #:37627


  1   states an ICE officer indicated that he wanted all of the families to ‘go home,’ or be
  2   deported.”)21
  3          B.      Juvenile Detention Centers
  4          As of May 20, 2020, three Class Members continue to be detained by ICE at
  5   Cowlitz Juvenile Detention Center in Washington and two are now detained by ICE
  6   at NORCOR Juvenile Detention Center in Oregon. The ICE Report includes a grid

  7   that cites to “circumstances surrounding detention” for Class Members detained by

  8   ICE in juvenile jails, each of which appears to describe ICE’s justification for initial

  9   placement. ICE Report at 9 and 11. However, the Report is devoid of any basis for
      the ongoing indefinite detention of Class Members in these facilities.
 10
            The ICE Report does not claim that the agency engaged in any individualized
 11
      assessment of dangerousness or specific flight risk for any of these Class Members,
 12
      nor does it appear that the agency has made any efforts to release these Class
 13
      Members to their relatives or transfer them to the least restrictive placement.22
 14
      Instead, without speaking to the children or their parents or otherwise conducting
 15
      any apparent individualized assessments of the children at Cowlitz, ICE summarily
 16
      denied each of their requests for release during the pandemic within one to three
 17
      days. Exhibit D, Ratcliffe Declaration. ¶ 13.23
 18
             Such denials are particularly egregious for minors in juvenile jails. Given the
 19
      harsh conditions of juvenile confinement on an already traumatized population
 20
 21
 22   21
         The ICE Report also asserts that all listed Class Members are deemed a flight
 23   risk. It fails to explain how or why these determinations were made, nor does it
 24   state or suggest that the detailed terms of the FSA regarding flight risk were applied
      when making these determinations.
 25   22
         See e.g. Exhibit U M.D.J.S. Decl. ¶¶ 9,12; Exhibit Q A.P.P. Decl. ¶¶ 11,13;
 26   Exhibit S M.E.B.R. Decl. ¶¶ 9, 12 [Dkt 774].
      23
         See also Exhibit T Declaration of X.E.S. ¶ 14 (request sent April 6, 2020, denial
 27   received April 7, 2020); Exhibit P. Declaration of A.F.P.P. ¶ 13 and Exhibit R
 28   Declaration of B.B.B. ¶ 11 (for both, request sent April 14, 2020 and denial
      received April 17, 2020) [Dkt 774].
                                                 20           PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                         COORDINATOR REPORTS
                                                                                       CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 796 Filed 05/21/20 Page 25 of 27 Page ID
                                #:37628


  1   during a globally distressing time, “it is thus hard to imagine a more vulnerable

  2   population [than incarcerated children] whose very significant needs should be

  3   treated with the utmost sensitivity in the face of this Pandemic.” Exhibit M

  4   Declaration of Dr. Craig Haney ¶ 13 [Dkt 759]. The continued detention of these

  5   Class Members in secure facilities is “a grave threat to their physical and mental
  6   health.” Id. at 19. Moreover, their “incarceration during this crisis will likely result
  7   in their placement in settings that are the equivalent of solitary confinement, placing
  8   them at even greater risk.” Id. This concern is a reality at Cowlitz where, for
  9   example, one youth’s sole human interaction for an entire month was with a guard.
 10   Ratcliffe Decl. ¶ 25.
 11         Sensitivity to the vulnerabilities of detained minors has already prompted the
 12   release of all United States citizen children from Cowlitz (except for two minors
 13   being held pursuant to out-of-state contracts). Ratcliffe Decl. ¶ 18. However,
 14   instead of releasing Class Members, ICE has detained a second Class Member at
 15   NORCOR in the midst of this pandemic, totaling five Class Members incarcerated
 16   by ICE in institutions whose harsh conditions of confinement (including excessive
 17   use of solitary confinement and strapping children to a confinement chair), lack of
 18   transparency, and disparate treatment of ICE detainees have prompted alarming
 19   reports from human rights organizations as recently as April 22, 2020.24
 20
 21
 22
 23   24
        University of Washington, Center for Human Rights. Immigration Family
 24   Separation in Northwest Juvenile Jails. April 22, 2020. Available at:
      https://jsis.washington.edu/humanrights/2020/04/22/cowlitz-norcor-immigrant-
 25   family-separation/; Disability Rights Oregon. “Don’t Look Around”:A Window
 26   Into Inhumane Conditions for Youth at NORCOR. Winter 2017. Available at:
      https://bit.ly/2VsQ9GQ; See also CNN. ‘Secret and unaccountable’: Where some
 27   immigrant teens are being taken by ICE. November 30, 2019. Available at:
 28   https://www.cnn.com/2019/10/24/us/ice-kids-detention-invs/index.html

                                                 21             PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                      COORDINATOR REPORTS
                                                                                     CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 796 Filed 05/21/20 Page 26 of 27 Page ID
                                #:37629


  1          Given the current stakes of this public health crisis25, the availability of

  2   family members for reunification with the Class Members at Cowlitz, and the

  3   unique vulnerability of youth incarcerated in juvenile detention centers, ICE’s

  4   failure to make any efforts to release Class Members from juvenile detention

  5   facilities or to place them in the least restrictive environment is a clear violation of
  6   the Flores Settlement Agreement.
  7
      V.     CONCLUSION
  8
  9          For the foregoing reasons, the Court should reject Defendants’ purported
 10   compliance with the FSA and this Court’s prior Orders by way of its securing of
 11   waivers of Class Members’ rights through brief coercive interviews with parents
 12   outside of the presence of their counsel of record. The Court should reiterate that all
 13   Class Members, including accompanied Class Members, are covered by the FSA’s
 14   conditions and release provisions, and may wish to order that the parties promptly
 15   meet and confer to address how Flores rights may be explained to parents in a fair and
 16   efficient manner and report back to the Court by a date certain. Plaintiffs also
 17   respectfully request that the Court order that ICE make immediate efforts to release
 18   Class Members detained at juvenile jails and either reunite them with family or, in the
 19   alternative, transfer them to the least restrictive placement, prioritizing close proximity
 20   to family.
 21
 22   Dated: May 21, 2020.                  CENTER FOR HUMAN RIGHTS AND
 23                                         CONSTITUTIONAL LAW
                                            Peter A. Schey
 24                                         Carlos R. Holguin
 25
 26   25
         The Sentencing Project. COVID-19 in Juvenile Facilities. May 14, 2020.
 27   Available at: https://www.sentencingproject.org/publications/covid-19-in-juvenile-
 28   facilities/ (As of May 19, 2020, there are at least 463 known youth and 534 known
      staff members who have tested positive for COVID-19 in juvenile jails).
                                                22             PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                         COORDINATOR REPORTS
                                                                                        CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 796 Filed 05/21/20 Page 27 of 27 Page ID
                                #:37630


  1                               USF SCHOOL OF LAW IMMIGRATION CLINIC
                                  Bill Ong Hing
  2
  3                               LA RAZA CENTRO LEGAL, INC.
                                  Stephen Rosenbaum
  4
  5                               UNIVERSITY OF CALIFORNIA DAVIS
                                  SCHOOL OF LAW
  6                               Immigration Law Clinic
  7                               Holly S. Cooper
                                  Daisy O. Felt
  8
  9                               NATIONAL CENTER FOR YOUTH LAW
                                  Leecia Welch
 10                               Neha Desai
 11                               Poonam Juneja
                                  Freya Pitts
 12
 13                               THE LAW FOUNDATION OF SILICON VALLEY
                                  Jennifer Kelleher Cloyd
 14                               Katherine H. Manning
 15                               Annette Kirkham
 16
 17                               Of counsel:
 18                               ALDEA - THE PEOPLE’S JUSTICE CENTER
 19                               Bridget Cambria
 20
 21                                           /s/ Peter Schey
                                        Peter A. Schey
 22                                     Attorneys for Plaintiffs
 23
 24
 25
 26
 27
 28

                                          23            PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                              COORDINATOR REPORTS
                                                                             CV 85-4544-DMG-AGRX
